Citation Nr: 1230867	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a prostate disorder, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a urinary disorder, claimed as a bladder condition, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected disabilities.  

4. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected disabilities.

5. Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disabilities.

6. Entitlement to an initial evaluation in excess of 10 percent prior to November 9, 2009, and 50 percent as of January 1, 2010 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The evidence of record shows that a claim for service connection for a prostate disability was previously denied on a direct basis in an unappealed rating action entered in July 2008.  The fact that the Veteran has since raised an additional theory of causation (i.e., that his prostate disability is secondary to an already service-connected disability) does not operate to transform his previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

Under the circumstances, it is the Board's conclusion that new and material evidence must be received to reopen the Veteran's claim before it can again be considered on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2011).  Consequently, and because the Board is required to consider the question of reopening independent of the RO's determination on the matter, the issue on appeal has been characterized as set forth above, on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran was assigned a temporary total disability evaluation for his PTSD currently on appeal effective November 9, 2009, to January 1, 2010.  As the Veteran was in receipt of the highest available disability evaluation during this period, the instant decision will not address this timeframe.

The issues of service connection for gastrointestinal and urinary disorders and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By a decision entered in July 2008, the RO denied the Veteran's claim for service connection for a prostate disability on grounds that no prostate disability was shown; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.

2. The evidence received since the July 2008 decision includes evidence that is either cumulative or redundant, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for a prostate disorder, and does not raise a reasonable possibility of substantiating the claim.

3. The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood and cooperative attitude, flattened affect, irritability, mild memory loss and frequent nightmares.


CONCLUSIONS OF LAW

1. The RO's July 2008 decision, denying service connection for a prostate disability is final.  See 38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for a prostate disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3. The criteria for an initial evaluation of 50 percent for PTSD prior to November 9, 2009, have been met; the criteria for an initial evaluation in excess of 50 percent have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7,  4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the prostate disorder claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In the instant case, the Veteran received notification prior to the initial unfavorable agency decisions through November 2007 and August 2008 notice letters.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was provided VA examinations for his PTSD in April 2008 and February 2010, with an addendum opinion obtained in April 2010.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's service-connected PTSD, as they involved a review of the Veteran's pertinent medical history and provide a description of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Notably, in a claim to reopen the duty to assist by obtaining a medical opinion does not attach unless the claim is indeed reopened.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet App 79 (2006). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 .

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The Board must address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence Claim: Prostate Disorder

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran asserts entitlement to service connection for a prostate disability as directly related to active service, to include herbicide exposure, or alternately as secondary to service-connected disabilities.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the appellant's claim.

In a July 2008 rating decision, the RO denied entitlement to service connection for a prostate disorder.  The RO found that the appellant did not have a current disability.  The RO noted that the evidence showed the Veteran had elevated PSA and that a biopsy of the prostate in December 2007 revealed no malignancy, but there was no formal diagnosis of a disease subject to service connection.  The appellant did not appeal the July 2008 rating decision.  He did file a written statement dated July 22, 2008, but that is not a NOD with respect to the denial of the prostate claim as it did not "express" dissatisfaction with the prior rating decision, nor did he indicate a desire to initiate appellate review.  Rather, he expressed his desire for to file a claim for a prostate disorder secondary to his service-connected diabetes mellitus.  See Young v. Shinseki, 22 Vet. App. 461 (2009) (document is not an NOD which does not mention the specific RO decision, does not express disagreement with the rating assigned therein, and does not request any review of the appellant's disability rating.).  Thus, the July 2008 rating decision became final with respect to the prostate claim.  38 U.S.C.A. § 7105.

Although the Veteran did not file an NOD with respect to the denial of the prostate claim in the July 2008 rating decision, the Board nonetheless notes that under 38 C.F.R. § 3.156(b), if any new and material evidence is received prior to the expiration of the appeal period (i.e., July 17, 2009), such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In this regard, the Board has examined the evidence received within a year of the notice of the July 2008 rating to determine whether such evidence would constitute "new and material evidence" under 38 C.F.R. § 3.156(b), so as to warrant consideration of the appeal from October 29, 2007.  The additional evidence received prior to the expiration of the July 2008 rating decision's appeal period primarily consists of statements from the Veteran and additional VA treatment records.  While such records are "new" as they were not previously associated with the record or considered, they are not "material" as they do not demonstrate a formal diagnosis of a prostate disease subject to service connection.  Accordingly, the Board finds the July 2008 rating decision to be final as to the claim for service connection for a prostate disorder.

Because the Veteran did not file a timely notice of disagreement with respect to the July 2008 rating decision, that decision is final and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran has not asserted CUE in that decision. 

The evidence of record at the time of the previous final denial included the appellant's service treatment records and VA treatment records through May 2008.  The evidence added to the record subsequent to the last final denial includes additional VA treatment records.

The additional VA treatment records are new, as they post-date the last final rating decision in July 2008 and they were not part of the evidence of record at that time.  However, the Board finds that the additional VA treatment records are not material.  They do not indicate that the appellant has a current prostate disability.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  A current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim). 

The appellant filed his claim to reopen in July 2008.  None of the new evidence indicates that the appellant has had any prostate disability during the period on appeal, from July 2008.  Evidence of a sign or symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Elevated PSA levels are not a disability for VA compensation purposes.  They represent a laboratory finding and are not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).

The Board has considered Shade v. Shinseki, in which the Court held that new and material evidence is not required as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.  However, none of the additional evidence added to the claims folders since the prior final denial constitute new and material evidence as to any unproven element of the appellant's claim.  

The claims file contains recent VA treatment records.  The VA treatment records are new, as they were not part of the file at the time of the last final decision.  However, the VA treatment records are not material.  The VA treatment records do not indicate that the appellant has a current disability relating to his prostate.  As the VA treatment records do not indicate that the appellant had a current disability related to the prostate, the records do not raise a reasonable possibility of substantiating the claim and are not material.

The evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, although a lay person may be competent to report the etiology of a disability, a disability relating to the prostate, which is typically confirmed by blood tests, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statements do not constitute new and material evidence to warrant reopening of his claim for service connection.

Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant has a current prostate disability that is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been assigned an initial evaluation of 10 percent prior to November 9, 2009, and 50 percent as of January 1, 2010, pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2011).

Under this diagnostic code, a 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). 38 C.F.R. § 4.130 (2011).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Following review of the evidence of record, the Board concludes that an evaluation of 50 percent, but no more, is warranted for PTSD throughout the appeal period.  VA treatment records and examination reports indicate that the Veteran's PTSD is characterized by depressed mood and cooperative attitude, flattened affect, irritability, mild memory loss, frequent nightmares and difficulty in establishing and maintaining effective relationships.  As will be discussed in more detail below, such symptoms indicate some occupational and social impairment; however, they do not warrant a disability rating in excess of 50 percent.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more nearly approximates a 70 percent evaluation or higher during this period.  In this regard, the Veteran's treatment records do not contain evidence which supports a finding that he suffers from near-continuous panic attacks, delusions, or obsessive rituals.  In this regard, an April 2008 VA examination report notes the Veteran reported frequent nightmares with occasional auditory dissociative flashbacks.  Similarly, both the April 2008 and February 2010 VA examination reports explicitly notes the Veteran denied a history of hallucinations and delusions.  Finally, no mention is made in the evidence of record during this period of any obsessional rituals congruent with a higher evaluation, he is oriented in all spheres, and speech is spontaneous and clear.

The criteria for a 70 percent or higher rating is not met as the Veteran has the ability to attend to basic personal appearance and hygiene.  The April 2008 VA examination indicates the Veteran appeared appropriately dressed and neatly groomed with adequate hygiene.  The Board also observes that the available evidence of record indicates that the Veteran does not suffer from any speech impairment:  the February 2010 VA examination report explicitly notes the Veteran's speech was goal-directed.  Finally, the evidence shows that the Veteran is oriented:  both the April 2008 and February 2010 VA examination reports indicate that the Veteran was oriented as to time, place, person and situation.

With regard to the Veteran's ability to establish and maintain personal relationships, the Board notes that the Veteran and his wife have been married for approximately 36 years, which the Veteran attributes to his wife's patience with his PTSD symptomatology.  In addition, while the April 2008 VA examination report reflects the Veteran sang in the church choir, the February 2010 VA examination report indicates the Veteran left his church due to an inability to get along with the pastor.  In light of such evidence, the Board concludes that although the Veteran exhibits some relationship difficulties, particularly with society in general.  However, the record reflects that he is capable of maintaining successful relationships as is evidenced by his long-term marriage.  Therefore, the Veteran's impairment in this area does not more closely approximate the criteria for a 70 percent rating.

The Board acknowledges that the evidence of record demonstrates that the Veteran has some difficulty in establishing effective work relationships.  However, he reported a consistent work history until 2007, when he underwent surgery for hernia repair and sought treatment for additional medical problems, including hypertension.  In addition, he reported occasional suicidal ideation, though he denied any intention to act upon these thoughts.  He further denied experiencing any homicidal ideation.  Thus, although the Board finds that these symptoms indicate some serious symptoms, it concludes that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 50 percent evaluation.

Also of record are the veteran's Global Assessment Functioning (GAF) scores.  The Veteran's GAF scores have remained relatively steady throughout the appeal period.  Both the April 2008 and February 2010 VA examination reports note the Veteran's GAF score as 45, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social occupations, or school functioning (e.g., no friends, unable to keep a job).  The Board recognizes that the veteran's GAF scores indicate he suffers from serious PTSD symptoms.  However, the Board again notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the  Veteran's entire disability picture, including GAF scores.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).  As such, in viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 50 percent evaluation.

In sum, the evidence of record demonstrates that the Veteran successfully maintains a relationship with his wife.  Although the Veteran reports irritability problems, there is no evidence of any physical outbursts.  The record also demonstrates that he is able to function independently, and has no delusions, near-continuous panic attacks, obsessional rituals, or cognitive impairment.  He does, however, exhibit a flattened affect, chronic sleep impairment and some mild memory loss.

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than a 50 percent rating at any point during the appeal period.  The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an evaluation higher than that assigned herein.  However, in determining the actual degree of disability, the Board finds more probative and persuasive the opinions of two objective VA examiners as well as the reports made by the Veteran's treatment providers.  This is so in part because, for example, the 2008 examiner had the benefit of a review of the Veteran's claims folders as well as the results of select psychometric testing.

The Board also acknowledges that the evidence of record demonstrates that the Veteran has some moderately severe symptoms such as irritability and difficulty establishing and maintaining effective work relationships, but his overall disability picture does not warrant a higher rating in excess of 50 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In making the above determination, the Board acknowledges the use of the term "such as" in 38 C.F.R. § 4.130, Diagnostic Code 9411, which demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  While the Veteran's PTSD may be manifested by only some symptoms that are associated with the 70 percent rating or the maximum rating of 100 percent, the Board finds that the Veteran's PTSD disability picture did not more nearly approximate the criteria for either of those ratings at any time during this appeal.  38 C.F.R. § 4.7.  As such, the Board finds that the criteria for a 50 percent rating, but not more, for the Veteran's service-connected PTSD have been met for the entire appellate period.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD such that an extraschedular rating is warranted.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a claim for a TDIU is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence reveals that the Veteran had been unemployed since 2007.  However, any claim for TDIU is moot as the Veteran has been in receipt of a total (100%) rating since the inception of this claim in October 2007.


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for a prostate disorder, to include as due to service-connected disability, is not reopened.

A rating of 50 percent, but no higher, is granted for PTSD, for the period prior to November 9, 2009, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran seeks service connection for a gastrointestinal disorder and urinary disorder (claimed as a bladder condition), and also peripheral neuropathy of the bilateral upper and lower extremities.  For the reasons discussed below, additional development is required prior to a Board decision.

Gastrointestinal and Urinary Disorders

The record reflects the Veteran has been diagnosed with gastroesophageal reflux disease (GERD) and an overactive bladder.  There is no indication of record, other than the Veteran's own assertions, that these conditions are etiologically related to his active service, to include exposure to Agent Orange.  However, the Veteran has also asserted an alternate theory of compensation; that these conditions are either proximately due to, or aggravated by, his service-connected disabilities, to include medication required to treat his service-connected disabilities.  A VA examination is necessary to address the etiology of the Veteran's GERD and overactive bladder.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Peripheral Neuropathy 

In conjunction with a prior claim, the Veteran was provided a VA examination to address symptomatology related to his diabetes mellitus.  According to the February 2008 VA examination report, the VA examiner opined that the Veteran's peripheral neuropathy of the upper and lower extremities is not due to his diabetes, based on the recent diagnosis of the condition.  While the examiner further opined the Veteran's peripheral neuropathy has been aggravated by his diabetes mellitus, the examiner was unable to determine the degree of aggravation without resorting to speculation.  Subsequently, a January 2011 rating decision deferred the issues of compensation for peripheral neuropathy of the bilateral upper and lower extremities pending additional development.  That rating decision suggests that service connection is pending for the peripheral neuropathy claims.  If so, such action would result in a complete grant of the benefit sought with respect to those claims and adjudication by the Board would be moot.  Accordingly, any adjudication by the Board of the peripheral neuropathy issues must be deferred pending completion of RO action in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a diagnosis of any current gastrointestinal disorder and then address the following:

a. Is it at least as likely as not (i.e., probability of at least 50 percent) that any current gastrointestinal disorder is etiologically related to the Veteran's active military service, to include herbicide exposure?  

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of at least 50 percent) that any current gastrointestinal disorder is proximately due to (caused by) the Veteran's service-connected disabilities, to include medications prescribed for such disabilities?

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of at least 50 percent) that any current gastrointestinal disorder has been aggravated beyond its normal progression by the Veteran's service-connected disabilities, to include medications prescribed for such disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any urinary disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a diagnosis of any current urinary disorder and then address the following:

a. Is it at least as likely as not (i.e., probability of at least 50 percent) that any current urinary disorder is etiologically related to the Veteran's active military service, to include herbicide exposure?  

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of at least 50 percent) that any current urinary disorder is proximately due to (caused by) the Veteran's service-connected disabilities, to include medications prescribed for such disabilities?

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of at least 50 percent) that any current urinary disorder has been aggravated beyond its normal progression by the Veteran's service-connected disabilities, to include medications prescribed for such disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims, including the peripheral neuropathy claims, if necessary, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


